DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species e (figs. 44-46) in the reply filed on 2 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wales et al. (PG Pub 2006/0289602 A1) hereinafter referred to as Wales.
Regarding claim 21, Wales discloses a surgical instrument (10; figs. 1-2 and 15), comprising: 
a shaft spine (16, 46, 52) defining a shaft axis; 
a surgical end effector (20) comprising a channel (40) pivotally coupled (@ 14) to said shaft spine about a fixed articulation axis (figs. 1-2, 9, 14; axis of 136 / 2234) that is transverse to said shaft axis to facilitate articulation of said channel about said articulation axis upon application of articulation motions to said channel; 
a firing member (165, 180 – paragraph 42) configured to axially move between a starting position and an ending position within said channel (paragraphs 36, 42); 
a longitudinally movable flexible firing beam (66 - paragraphs 36, 50-51, 54) interfacing with said firing member and configured to flexibly traverse between said shaft spine and said channel to move said firing member between said starting position and said ending position (paragraphs 36, 50-51, 54); 
a first link (160, fig. 4; or 2210, fig. 15) spanning between (figs. 4, 8; or fig. 15) said channel (40) and said shaft spine (16), wherein a first distal end (159; or 2216) of said first link is pivotally coupled (via 1826; or via 2218) to said channel for pivotal travel relative thereto about a first fixed pivot axis (axis of 159, paragraph 41; or axis of 2216, paragraph 54), wherein a first proximal end (157; or 2212) of said first link is supported relative to a distal end of said shaft spine for pivotal (via 1824; or via 2214) and axial travel (paragraph 35 - #46 longitudinally translates.  As such, the first proximal end of the first link and the distal end of the shaft spine travel axially relative to one another) relative thereto, and wherein said first link is configured to laterally support a portion of said longitudinally movable flexible firing beam as said portion of said longitudinally movable flexible firing beam spans between said shaft spine and said channel (paragraphs 50-51, 54); and 
a second link (48, fig. 8; or 2206, fig. 15) spanning between said first link (160, fig. 4; or 2210, fig. 15) and said shaft spine (16, 46, 52), wherein said second link is movably supported (via 1824; or via 2214) on said first link, and wherein said second link is configured to laterally support another portion of said longitudinally movable flexible firing beam spanning between said shaft spine and said first link (via 1802, paragraph 50; via 2220, paragraph 54).

Regarding claim 22, Wales discloses wherein said first link (160, fig. 4; or 2210, fig. 15) comprises: a first link body (160; 2210) pinned (via 159) to said channel (40), wherein said first link body (160; 2210) comprises a first link proximal body portion (portions near 157; 2212) configured to movably support said second link (48, fig. 8; or 2206, fig. 15) thereon; and a longitudinal first slot (1822; 2220) extending through said first link body, wherein said longitudinal first slot is sized to slidably accommodate said portion of said longitudinally movable flexible firing beam therethrough (paragraphs 50-51, 54).

Regarding claim 24, Wales discloses wherein said longitudinal first slot (1822; 2220) comprises opposed arcuate walls (see left and right end portion section of 1822; 2220).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-30 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wales (PG Pub 2006/0289602 A1) in view of Smith et al. (PG Pub 2007/0027469 A1) hereinafter referred to as Smith.
Regarding claim 26, Wales fails to disclose at least one compression member supported in said distal end of said shaft spine, wherein said at least one compression member is configured to laterally support said longitudinally movable flexible firing beam.
However, Smith teaches at least one compression member (#1066 – left and right in fig. 50) supported in said distal end of said shaft spine (1110), wherein said at least one compression member is configured to laterally support (paragraphs 191, 198) said longitudinally movable flexible firing beam (1062; fig. 35).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Wales with the compression members of Smith.  Doing so would help to prevent the flexible firing 

Regarding claim 27, Wales as modified by Smith above discloses wherein each said at least one compression member (Smith - #1066 – left and right in fig. 50) comprises: a proximal compression end (Smith – lower end in fig. 50) mounted in said distal end of said shaft spine (Smith - 1110); and a distal compression end (Smith – upper end in fig. 50) mounted in said channel (Smith - 1040).

Regarding claim 28, Wales as modified by Smith above discloses wherein each said at least one compression member (Smith - #1066 – left and right in fig. 50) further comprises a central band portion (Smith – part of 1066 that is between the proximal and distal ends)  extending between said proximal compression end and said distal compression end, wherein said central band portion is position adjacent said portion of said longitudinally movable flexible firing beam (Smith - 1062) spanning between said shaft spine and said channel (Smith – fig. 50).

Regarding claim 29, Wales as modified by Smith above discloses wherein said at least one compression member (Smith - #1066 – left and right in fig. 50) comprises: a right compression member (Smith - #1066 – right in fig. 50) comprising: a right flexible band portion (Smith – 1066, middle section) adjacent a right lateral side of said portion of said longitudinally movable flexible firing beam (Smith – 1062; fig. 35) spanning between said shaft spine and said channel; a right proximal compression end Smith – lower end in fig. 50) mounted in said distal end of said shaft spine (Smith - 1110); and a right distal compression end (Smith – upper end in fig. 50) mounted in said channel (Smith – 1040).

Regarding claim 30, Wales as modified by Smith above discloses wherein said at least one compression member (Smith - #1066 – left and right in fig. 50) further comprises: a left compression member (Smith - #1066 – left in fig. 50) comprising: a left flexible band portion (Smith – 1066, middle section) adjacent a left lateral side of said portion of said longitudinally movable flexible firing beam (Smith – 1062; fig. 35) spanning between said shaft spine (Smith – 1110) and said channel (Smith – 1040); a left proximal compression end (Smith – lower end in fig. 50) mounted in said distal end of said shaft spine; and a left distal compression end (Smith – upper end in fig. 50) mounted in said channel.

Regarding claim 33, Wales as modified by Smith above discloses wherein said at least one compression member (Smith - #1066 – left and right in fig. 50) comprises: a right compression member (Smith - #1066 – right in fig. 50) comprising: a right flexible band portion (Smith – 1066, middle section) adjacent a right lateral side of said portion of said longitudinally movable flexible firing beam (Smith – 1062; fig. 35) spanning between said shaft spine and said channel; a right proximal compression end (Smith – lower end in fig. 50) mounted in said distal end of said shaft spine (Smith - 1110); and a right distal compression end (Smith – upper end in fig. 50) mounted in Smith – 1040), but fails to disclose a second compression member of the same type.
However it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate a second right compression member with the invention of Wales as modified by Smith.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI B).  Adding an additional support member would improve the durability of the device and help to prevent unwanted buckling of the firing member as might happen if one support device might not provide the requisite lateral strength.

Regarding claim 34, Wales as modified by Smith above discloses wherein said at least one compression member (Smith - #1066 – left and right in fig. 50) further comprises: a left compression member (Smith - #1066 – left in fig. 50) comprising: a left flexible band portion (Smith – 1066, middle section) adjacent a left lateral side of said portion of said longitudinally movable flexible firing beam (Smith – 1062; fig. 35) spanning between said shaft spine (Smith – 1110) and said channel (Smith – 1040); a left proximal compression end (Smith – lower end in fig. 50) mounted in said distal end of said shaft spine; and a left distal compression end (Smith – upper end in fig. 50) mounted in said channel, but fails to disclose a second compression member of the same type.
However it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate a second left compression member with the invention of Wales as modified by Smith.  It has been held that mere duplication of the essential MPEP 2144.04 VI B).  Adding an additional support member would improve the durability of the device and help to prevent unwanted buckling of the firing member as might happen if one support device might not provide the requisite lateral strength.

Regarding claim 35, Wales discloses a surgical instrument (10; figs. 1-2 and 15), comprising: 
a shaft spine (16, 46, 52); 
a surgical end effector (20) pivotally pinned (figs. 1-2, 9, 14; axis of 136 / 2234) to said shaft spine at an articulation joint (14) for selective articulation relative to said shaft spine; 
a longitudinally movable flexible firing beam (66 - paragraphs 36, 50-51, 54) configured to flexibly traverse said articulation joint to move a firing member between a starting position and an ending position within said surgical end effector (paragraphs 36, 50-51, 54); 
a first link (160, fig. 4; or 2210, fig. 15) pivotally coupled (via 1826; or via 2218) to said surgical end effector for pivotal travel relative thereto, wherein said first link spans across said articulation joint (figs. 8 and 15), and wherein a first proximal end (157; or 2212) of said first link is supported relative to a distal end of said shaft spine for pivotal (via 1824; or via 2214) and axial travel (paragraph 35 - #46 longitudinally translates.  As such, the first proximal end of the first link and the distal end of the shaft spine travel axially relative to one another) relative thereto, and wherein said first link is configured to laterally support a portion of said longitudinally movable paragraphs 50-51, 54); 
a second link (48, fig. 8; or 2206, fig. 15) spanning between said first link (160, fig. 4; or 2210, fig. 15) and said shaft spine (16, 46, 52), wherein said second link is movably supported (via 1824; or via 2214) on said first link, and wherein said second link is configured to laterally support another portion of said longitudinally movable flexible firing beam spanning said articulation joint (via 1802, paragraph 50; via 2220, paragraph 54).

Wales fails to disclose a plurality of lateral support members spanning said articulation joint, wherein said lateral support members are configured to laterally support both lateral sides of said portion of said longitudinally movable flexible firing beam.
However, Smith teaches a plurality of lateral support members (#1066 – left and right in fig. 50) spanning said articulation joint (figs. 50-51), wherein said lateral support members are configured to laterally support (paragraphs 191, 198) both lateral sides of said portion of said longitudinally movable flexible firing beam (1062; fig. 35).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Wales with the compression members of Smith.  Doing so would help to prevent the flexible firing member from becoming warped or kinked and improve the durability of the surgical instrument.

Regarding claim 36, Wales as modified by Smith above discloses wherein said plurality of lateral support members (Smith - #1066 – left and right in fig. 50) comprises: a right compression member (Smith - #1066 – right in fig. 50) comprising: a right flexible band portion (Smith – 1066, middle section) adjacent a right lateral side of said portion of said longitudinally movable flexible firing beam (Smith – 1062; fig. 35) spanning across said articulation joint; a right proximal compression end (Smith – lower end in fig. 50) mounted in said distal end of said shaft spine (Smith - 1110); and a right distal compression end (Smith – upper end in fig. 50) mounted in said surgical end effector (Smith – 1040) and wherein said plurality of lateral support members further comprises: a left compression member (Smith - #1066 – left in fig. 50) comprising: a left flexible band portion (Smith – 1066, middle section) adjacent a left lateral side of said portion of said longitudinally movable flexible firing beam (Smith – 1062; fig. 35) and spanning across said articulation joint; a left proximal compression end (Smith – lower end in fig. 50) mounted in said distal end of said shaft spine; and a left distal compression end (Smith – upper end in fig. 50) mounted in said surgical end effector.

Regarding claim 37, Wales as modified by Smith above discloses wherein said plurality of lateral support members (Smith - #1066 – left and right in fig. 50) comprises: a right compression member (Smith - #1066 – right in fig. 50) comprising: a right flexible band portion (Smith – 1066, middle section) adjacent a right lateral side of said portion of said longitudinally movable flexible firing beam (Smith – 1062; fig. 35) spanning across said articulation joint; a right proximal compression end (Smith – lower end in fig. 50) mounted in said distal end of said shaft spine (Smith - 1110); and a right distal compression end (Smith – upper end in fig. 50) mounted in said surgical end effector (Smith – 1040) and wherein said plurality of lateral support members further comprises: a left compression member (Smith - #1066 – left in fig. 50) comprising: a left flexible band portion (Smith – 1066, middle section) adjacent a left lateral side of said portion of said longitudinally movable flexible firing beam (Smith – 1062; fig. 35) and spanning across said articulation joint; a left proximal compression end (Smith – lower end in fig. 50) mounted in said distal end of said shaft spine; and a left distal compression end (Smith – upper end in fig. 50) mounted in said surgical end effector, but fails to disclose second compression members of the same type.
However it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate a second right and left compression member with the invention of Wales as modified by Smith.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI B).  Adding an additional support member would improve the durability of the device and help to prevent unwanted buckling of the firing member as might happen if one support device might not provide the requisite lateral strength.

Claims 31-32 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wales (PG Pub 2006/0289602 A1) in view of Smith (PG Pub 2007/0027469 A1) in view of Wales (PG Pub 2005/0165415 A1) hereinafter referred to as Wales ‘415.
Regarding claim 31, Wales as modified by Smith above fails to disclose wherein said right proximal compression end is configured to move axially relative to said distal end of said shaft spine, and wherein said left proximal compression end is configured to move axially relative to said distal end of said shaft spine.
However, Wales ‘415 (either fig. 47 or 48) teaches wherein said right proximal compression end (2318a; 2418a / 2412a) is configured to move axially (paragraphs 124 and 125 – “free floating”) relative to said distal end of said shaft spine, and wherein said left proximal compression end (2318b; 2418b / 2412b) is configured to move axially (paragraphs 124 and 125 – “free floating”) relative to said distal end of said shaft spine.
Given the teachings of Wales ‘415, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the proximal compression ends of Wales as modified by Smith to be axially movable.  Doing so would provide more freedom of movement for the compression members so that they could more easily bend at the extremes of the articulation movement while still keeping the knife blade within movement tolerances.

Regarding claim 32, Wales as modified by Smith and Wales ‘415 above discloses wherein said right distal compression end (Smith – upper end of 1066 in fig. 50; Wales ‘415 – fig. 47, #2312a) is fixed to said channel (Smith – paragraph 198; Wales - fig. 47), and wherein said left distal compression end (Smith – upper end of 1066 in fig. 50; Wales ‘415 – fig. 47, #2312b) is fixed to said channel (Smith – paragraph 198; Wales - fig. 47).

Regarding claim 38, Wales discloses a surgical instrument (10; figs. 1-2 and 15), comprising: 
a shaft spine (16, 46, 52); 
a surgical end effector (20) pivotally pinned (figs. 1-2, 9, 14; axis of 136 / 2234) to said shaft spine at an articulation joint (14) for selective articulation relative to said shaft spine; 
a longitudinally movable flexible firing beam (66 - paragraphs 36, 50-51, 54) configured to flexibly traverse said articulation joint to move a firing member between a starting position and an ending position within said surgical end effector (paragraphs 36, 50-51, 54); 
a first link (160, fig. 4; or 2210, fig. 15) pivotally coupled (via 1826; or via 2218) to said surgical end effector for pivotal travel relative thereto, wherein said first link spans across said articulation joint (figs. 8 and 15), and wherein a first proximal end (157; or 2212) of said first link is supported relative to a distal end of said shaft spine for pivotal (via 1824; or via 2214) and axial travel (paragraph 35 - #46 longitudinally translates.  As such, the first proximal end of the first link and the distal end of the shaft spine travel axially relative to one another) relative thereto, and wherein said first link is configured to laterally support a portion of said longitudinally movable flexible firing beam as said portion of said longitudinally movable flexible firing beam spans said articulation joint (paragraphs 50-51, 54); 
a second link (48, fig. 8; or 2206, fig. 15) spanning between said first link (160, fig. 4; or 2210, fig. 15) and said shaft spine (16, 46, 52), wherein said second link is via 1824; or via 2214) on said first link, and wherein said second link is configured to laterally support another portion of said longitudinally movable flexible firing beam spanning said articulation joint (via 1802, paragraph 50; via 2220, paragraph 54).
Wales fails to disclose a flexible band adjacent one lateral side of said portion of said longitudinally movable flexible firing beam, wherein one end of said flexible band is fixed to one of said surgical end effector and said shaft spine and another end of said flexible band is movably supported relative to the other of said surgical end effector and said shaft spine.
However, Smith teaches a flexible band (#1066 – left or right in fig. 50) adjacent one lateral side of said portion of said longitudinally movable flexible firing beam (1062), wherein one end of said flexible band is fixed (paragraph 198) to one of said surgical end effector (1040) and said shaft spine (1110) and another end of said flexible band is supported relative to the other of said surgical end effector and said shaft spine (fig. 50).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Wales with the flexible bands of Smith.  Doing so would help to prevent the flexible firing member from becoming warped or kinked and improve the durability of the surgical instrument.

Wales as modified by Smith fails to disclose another end of said flexible band is movably supported relative to the other of said surgical end effector and said shaft spine.
either fig. 47 or 48) teaches another end of said flexible band (2310a, b; 2410a, b) is movably supported (via 2326, 2328; via 2432, 2430, 2630, 2632, 2426, 2414, 2412, 2414) relative to the other of said surgical end effector and said shaft spine.
Given the teachings of Wales ‘415, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the proximal compression ends of Wales as modified by Smith to be axially movable.  Doing so would provide more freedom of movement for the compression members so that they could more easily bend at the extremes of the articulation movement while still keeping the knife blade within movement tolerances.

Regarding claim 39, Wales as modified by Smith and Wales ‘415 above discloses another flexible band (Smith – The other #1066 – right or left in fig. 50) adjacent another lateral side of said portion of said longitudinally movable flexible firing beam (Smith - 1062), wherein one end of said another flexible band is fixed (Smith – paragraph 196) to one of said surgical end effector and said shaft spine and another end of said another flexible band is movably supported (Wales ‘415 - via 2326, 2328; via 2432, 2430, 2630, 2632, 2426, 2414, 2412, 2414; either fig. 47 or 48) relative to the other of said surgical end effector and said shaft spine.




Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The other cited art of record generally pertains to articulation mechanisms for surgical staplers and features for supporting a flexible drive bar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731